April 17, 1902. The opinion of the Court was delivered by
The facts of this case are set forth in the decree of his Honor, the Circuit Judge, which will be reported. The two practical questions presented by the exceptions are: 1st. Was there an agreement between the plaintiff and the defendant, Buford A. Hussey, for the sale of the land, which was executed on the part of Hussey by the payment of the purchase money; and 2d. Was such agreement void under the statutes of frauds?
We do not deem it necessary to set out in detail the testimony inducing us to reach our conclusion as to the said agreement, but deem it sufficient merely to state that it is correctly set forth in the testimony of Buford A. Hussey and his wife. The first question must, therefore, be decided against the appellant.
We will next consider whether the said agreement was void under the statute of frauds. In the case of Turnipseed
v. Sirrene, 57 S.C. 559, the Court uses the following language: "But even if the performance by the plaintiff of her part of the contract did not take the case out of the statute, the retention of benefits by Mrs. Neblett would raise an implied agreement to make compensation for them, and resort might be had to the original agreement for the purpose of determining the kind of compensation contemplated by the parties." The defendant, Hussey, under the agreement, must be considered as the equitable owner of the land, and was entitled to be clothed with the *Page 559 
legal title. Fogle v. Church, 48 S.C. 86; Turnipseed v.Sirrine, supra.
Under this view of the case, the other questions raised by the exceptions become merely speculative, and need not be considered.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.